70Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 16-18 objected to because of the following informalities:  
Claim 16 is the exact same as claim 12
Claim 17 is the exact same as claim 13
Claim 18 is the exact same as claim 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
5.	Regarding claims 4, the phrase "printable" renders the claim indefinite because the claim includes elements not actually disclosed thereby rendering the scope of the claim unascertainable furthermore no information about what printable may mean not being provided in the specification. For examination purposes, “printable” is interpreted to mean “3D printed”. 
6.	Regarding Claims 10, the claims state “compressible secure anchor points” without mention of “a compressible secure anchor points” previously. For purposes of examination the “compressible secure anchor points” is interpreted to be “the plurality of radial anchor points” mentioned in claim 1. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3, and 5-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krautkremer (U.S. Publication No. 20160242940). 
Regarding Claim 1, Krautkremer discloses a stent apparatus (Figure 1 #10) for use in surgical applications, comprising:
(a) a hollow tubular section (Figure 1 #20) with a proximal end (Figure 1 #12) and a distal end (Figure 1 #14);
(b) a plurality of radial anchor points centrally located between the proximal end and the distal end (Figure 3#52);
(c) a compression means to compress the stent apparatus; and
wherein the compression means is comprised of a material that can be pulled away to remove it from the stent apparatus and deploy the stent apparatus and the plurality of radial anchor points (Paragraph [0036]-[0037]).
Regarding Claim 2, Krautkremer discloses the stent apparatus for use in surgical application of claim 1 further comprises:
(d) at least one set of atraumatic anchors (Figure 3 #52, Paragraph [0068] lines 10-13) located at either the proximal end (Paragraph [0011]) or the distal end.
Regarding Claim 3, Krautkremer discloses the stent apparatus of Claim 1 wherein the hollow tubular section comprises a mesh of nodes and interconnected elements (see figure below) wherein the interconnected elements have an expansion memory (Paragraph [0075]).

    PNG
    media_image1.png
    460
    498
    media_image1.png
    Greyscale

Regarding Claim 5, Krautkremer discloses the stent apparatus of Claim 3 wherein the interconnected elements of the hollow tubular section are cylindrical (See figure above).
Regarding Claim 6, Krautkremer discloses the stent apparatus for use in surgical application of claim 1 wherein the plurality of radial anchor points are generally atraumatic (Paragraph [0068] lines 10-13).
Regarding Claim 7, Krautkremer discloses the stent apparatus of Claim 1 wherein the plurality of radial anchor points (Figure 3#52) includes means for securing a vessel to the stent apparatus (Paragraph [0003]).
Regarding Claim 8, Krautkremer discloses the stent apparatus of Claim 1 wherein the plurality of radial anchor points are deflected from a first orientation by the compression means wherein the first orientation is flattened against the stent apparatus [Paragraph [0022]).
Regarding Claim 9, Krautkremer discloses the stent apparatus of Claim 1 wherein the plurality of radial anchor points are deflected from a first orientation by the compression means wherein the first orientation is collapsed against the stent apparatus (Paragraph [0022]).
Regarding Claim 10, Krautkremer discloses the stent apparatus for use in surgical application of claim 1, wherein the stent apparatus further comprises at least one of the plurality of radial anchor points (Figure 3#52) at the proximal end (Paragraph [0011]) and the distal end of the hollow tubular section that pierces an endoluminal surface of a human vessel (Paragraph [0068] lines 5-10).
Regarding Claim 11, Krautkremer discloses the stent apparatus for use in surgical application of claim 1, wherein the proximal end of the hollow tubular section further comprises a distal end section for interfacing with a human vessel (Paragraph [0068] lines 5-10), an attachment end section, and a proximal end section that connects to the hollow tubular section (See figure below).

    PNG
    media_image2.png
    608
    429
    media_image2.png
    Greyscale

Regarding Claim 12, Krautkremer discloses the stent apparatus for use in surgical application of claim 11, wherein the distal end section further comprises said at least one secure anchor point (Figure 3 #52, See figure above).
Regarding Claim 13, Krautkremer discloses the stent apparatus for use in surgical application of claim 11, wherein the attachment end section further comprises said at least one secure anchor point (Figure 3 #52, See figure above).
Regarding Claim 14, Krautkremer discloses the stent apparatus for use in surgical application of claim 11, wherein the proximal end section (Paragraph [0011], see figure above) further comprises said at least one secure anchor point (Figure 3 #52).
Regarding Claim 15, Krautkremer discloses the stent apparatus for use in surgical application of claim 1, wherein the distal end of the hollow tubular section further comprises a distal end section for interfacing with a human vessel (Paragraph [0068] lines 5-10), an attachment end section, and a proximal end section that connects to the hollow tubular section (See figure below).

    PNG
    media_image2.png
    608
    429
    media_image2.png
    Greyscale

Regarding Claim 16, Krautkremer discloses the stent apparatus for use in surgical application of claim 11, wherein the distal end section further comprises said at least one secure anchor point (Figure 3 #52, See figure above).
Regarding Claim 17, Krautkremer discloses the stent apparatus for use in surgical application of claim 11, wherein the attachment end section further comprises said at least one secure anchor point (Figure 3 #52, See figure above).
Regarding Claim 18, Krautkremer discloses the stent apparatus for use in surgical application of claim 11, wherein the proximal end section (Paragraph [0011])
 further comprises said at least one secure anchor point (Figure 3 #52).
Regarding Claim 19, Krautkremer discloses the stent apparatus for use in surgical application of claim 1, wherein said at least one secure anchor points are atraumatic to a human vessel (Paragraph [0068] lines 10-13).
Regarding Claim 20, Krautkremer discloses the stent apparatus for use in surgical application of claim 1, wherein said at least one secure anchor points are positioned in a radial manner around a circumference of the hollow tubular section (Figure 3 #52).
Regarding Claim 21, Krautkremer discloses the stent apparatus for use in surgical application of claim 1, wherein said at least one secure anchor points are positioned in a linear manner along a length of the hollow tubular section (Figure 3 #52, linearly in the direction labeled x).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer (U.S. Publication No. 20160242940) in view of Zhou (U.S. Patent No. 20160256610).
Regarding Claim 4, Krautkremer does not discloses the stent apparatus of Claim 1 wherein the hollow tubular section is printable.
Zhou discloses a drug eluting stent wherein the hollow tubular section is printable (Paragraph [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of Zhou to have the hollow tubular section printable since 3D printing technology has advantages such as low manufacturing costs, short production cycle, and can best meet the individual needs.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774